04/07/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0668



                            No. DA 19-0668

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BANNER LEE BOYD,

           Defendant and Appellant.

                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Darcy D. Boggs is granted an extension of time to and

including April 13, 2020, within which to prepare, file, and serve the

transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       April 7 2020